                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE


         In re:                                           Chapter 11

         DAVID’S BRIDAL, INC., et al.,1                   Case No. 18- 12635 (LSS)

                                           Debtors.       Jointly Administered

                                                          RE: Docket Nos. 12 and 248

                         NOTICE OF FILING OF BLACKLINE FOR REVISED
                    PROPOSED JOINT PREPACKAGED PLAN OF REORGANIZATION
                         UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

                 PLEASE TAKE NOTICE that, on November 19, 2018, the above-captioned debtors
         (collectively, the “Debtors”) filed the Proposed Joint Prepackaged Plan of Reorganization
         Under Chapter 11 of the Bankruptcy Code [D.I. 12] (the “Initial Plan”).

                PLEASE TAKE FURTHER NOTICE that, on December 28, 2018, the Debtors filed a
         revised version of the Initial Plan containing technical modifications [D.I. 248] (the “Revised
         Plan”). Attached hereto as Exhibit 1 are the changed pages from a blackline comparison of the
         Revised Plan against the Initial Plan.

               PLEASE TAKE FURTHER NOTICE that the Debtors reserve all rights to further
         amend, modify, or supplement the Revised Plan.

         Dated:    December 28, 2018                  /s/ Jaime Luton Chapman
                   Wilmington, Delaware               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                      Robert S. Brady (No. 2847)
                                                      Edmon L. Morton (No. 3856)
                                                      Jaime Luton Chapman (No. 4936)
                                                      Tara Pakrouh (No. 6192)
                                                      Rodney Square
                                                      1000 North King Street
                                                      Wilmington, Delaware 19801
                                                      Tel: (302) 571-6600
                                                      Fax: (302) 571-1253
                                                      Email: rbrady@ycst.com
                                                              emorton@ycst.com
                                                              jchapman@ycst.com
                                                              tpakrouh@ycst.com

         1
                 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc.
         (3096). The location of the Debtors’ corporate headquarters is 1001 Washington Street, Conshohocken,
         Pennsylvania 19428.
01:24003696.1
                -and-
                DEBEVOISE & PLIMPTON LLP
                M. Natasha Labovitz (admitted pro hac vice)
                Nick S. Kaluk, III (admitted pro hac vice)
                Daniel E. Stroik (admitted pro hac vice)
                919 Third Avenue
                New York, New York 10022
                Tel: (212) 909-6000
                Fax: (212) 909-6836
                Email: nlabovitz@debevoise.com
                       nskaluk@debevoise.com
                       destroik@debevoise.com
                -and-

                DEBEVOISE & PLIMPTON LLP
                Craig A. Bruens (admitted pro hac vice)
                801 Pennsylvania Avenue N.W.
                Washington, D.C. 20004
                Tel: (202) 383-8000
                Fax: (202) 383-8118
                Email: cabruens@debevoise.com

                Co-Counsel for the Debtors and Debtors in Possession




01:24003696.1

                        2
